Exhibit 4.1 EXHIBIT A NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. Original Issue Date: [Exchanged under Section 3(a)(9) for Promissory Note issued August 15, 2016] Original Conversion Price (subject to adjustment herein): $ $ 8 % SENIOR CONVERTIBLE DEBENTURE DUE MARCH 15, 2017 THIS 8% SENIOR CONVERTIBLE DEBENTURE is one of a series of duly authorized and validly issued 8% Senior Convertible Debentures of CATASYS, INC., a Delaware corporation, (the “ Company ”), having its principal place of business at , designated as its 8% Senior Convertible Debenture due March 15, 2017 (this debenture, the “ Debenture ” and, collectively with the other debentures of such series, the “ Debentures ”). FOR VALUE RECEIVED, the Company promises to pay to or its registered assigns (the “ Holder ”), or shall have paid pursuant to the terms hereunder, the principal sum of $ on the earlier of March 15, 2017 or the date that the Company’s Common Stock is listed on a national securities exchange (the “ Maturity Date ”) or such earlier date as this Debenture is required or permitted to be repaid as provided hereunder, and to pay interest to the Holder on the aggregate unconverted and then outstanding principal amount of this Debenture in accordance with the provisions hereof. This Debenture is subject to the following additional provisions: Section 1
